Case 1:19-cv-24491-JEM Document 60 Entered on FLSD Docket 06/02/2021 Page 1 of 1




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 19-24491-CV-MARTINEZ

  MT. HAWLEY INSURANCE COMPANY

           Plaintiff,

  v.

  LAS VISTAS AT DORAL
  CONDOMINIUMASSOCIATION, INC., et al.,

        Defendants.
  ___________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

           THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge for appropriate disposition (DE 52). Magistrate Judge Otazo-Reyes filed a Report
  and Recommendation (“R&R”) recommending that the Motion for Costs filed by Defendant Las
  Vistas at Doral Condominium Association, Inc. (“Las Vistas”) be granted and that Las Vistas’
  Motion for Fees be granted in part. (DE 59). In particular, Judge Otazo-Reyes concluded that Las
  Vistas is entitled to $34,991.10 in attorneys’ fees plus $60.00 in taxable costs for a total award of
  $35,051.10. (Id.). Neither party filed objections. The Court having reviewed the R&R and record
  in this case de novo, it is hereby
           ORDERED AND ADJUDGED that United States Magistrate Judge Otazo-Reyes’ Report
  and Recommendation (DE 59) is AFFIRMED and ADOPTED. Las Vistas Motion for Costs (DE
  49) is GRANTED. Las Vistas Motion for Fees (DE 51) is GRANTED IN PART as set forth
  above.
           DONE AND ORDERED in Chambers at Miami, Florida, this 1st day of June, 2021.



                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
